DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Action is in response to Applicant’s response filed 7/12/2022 wherein Claims 1, 7, 11, 12, 16, 22, 24, and 27 are amended, no new claims added, and no claims canceled. Therefore, Claims 1-28 are pending within the application.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 4/12/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 4/12/2022 is withdrawn at this time.
Response to Arguments
The Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
The Applicant’s first argument pages 9-13 of the remarks dated 7/12/2022
	The Applicant has amended Claims 1 and 12 to recite the following in addition to the other limitations of claims 1 and 12, respectively:
“two spaced apart abutting surfaces are aligned with and located distally of the first plunger element and the second plunger element”.
The Applicant then asserts that Woehr et al. (US 2018/0214682 A1) modified in view of Stout et al. (US 2010/0204648 A1) does not render newly amended claims 1 and 12 obvious. 
The Examiner disagrees with the Applicant’s argument as Stout et al. does teach two spaced apart abutting surfaces (see at 365 in Fig. 15 and annotated Fig. 16 below) are aligned with and located distally of the first plunger element (see the portion of the outer surface of the valve actuator at 371 in Fig. 16 and [0099]) and the second plunger element (367; see [0099]).

    PNG
    media_image1.png
    447
    663
    media_image1.png
    Greyscale

	Therefore, the Examiner does not find the Applicant’s first argument to be persuasive.
The Applicant’s second argument page 13 of the remarks dated 7/12/2022
	The Applicant states the following:
“Stout does not use the fins 369 to compress the skirt of the valve to generate restoring forces to return the valve opener to the ready to use position upon removal of the male Luer tip…Therefore, ‘648 Stout, alone or in combination, does not render obvious the structure and function of the abutting surfaces as claimed in claims 1 and 12”.
The Examiner traverses the second argument. The only recitation of the term “compress” within the current claims dated 7/12/2022 is within dependent claim 19, and not within as the Applicant alleges claims 1 or 12.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., usage of the fins to compress the skirt of the valve to generate restoring forces to return the valve opener to the ready to use position upon removal of the male Luer tip) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the Examiner believes an argument could be made that the skirt of the valve/septum of Stout et al. may be compressed when contacted by the two spaced apart abutting surfaces. Compression would occur because the septum is manufactured as a flexible/semi-flexible material (see [0011] of Stout et al.). Therefore, when the valve actuator/activator 365 contacts the valve/septum 63 some compression would be expected.
Therefore, the Examiner does not find the Applicant’s second argument persuasive.
The Applicant’s third argument pages 14-17 of the remarks dated 7/12/2022
	The Applicant alleges the following:
“Firstly, contrary to the Examiner’s assertion, the references themselves do not offer an inherent motivation to support the asserted combination. Secondly, the inoperability of the asserted combination precludes prima facie obviousness”.
	The Applicant then states:
“Firstly, with respect to a motivation to combine the references, there is no teaching, suggestion, or motivation to combine a locking ring 92, as disclosed ‘083 Pessin, with the valve 136 and catheter hub 102 of ‘682 Woehr. Respectfully, the Examiner is conflating the motivation to solve undesired axial movement, which both ‘682 Woehr and ‘083 Pessin disclose and separately solve with differing inventive concepts as discussed above, with the motivation to add a separately formed securement device”.
The Examiner traverses the argument. 
Firstly, there is proper motivation to modify Woehr in view of the teaching of Pessin. 
Woehr and Pessin each teach two separate methods to prevent axial movement of the valve. Woehr discloses a securement device (420a, 420b, 420 and [0404]) that is not separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior. Pessin teaches a securement device (92) separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior. The teaching of Pessin is an equivalent structure known in the art of preventing axial movement of the valve. Therefore, because these two methods of preventing axial movement of the valve were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to modify the structure of the method for preventing axially movement of the valve such that the structure may be separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior of the catheter hub. MPEP 2144.06.
More specifically, the catheter assembly of Woehr could have its proximal shoulder 420b replaced with the locking ring 92 of Pessin in order to prevent axial movement of the valve within the catheter assembly. Therefore, resulting in catheter assembly comprising: a securement device separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the vale inside the interior of the catheter hub.
Thus, the Examiner does not find the Applicant’s argument regarding the lack of motivation to support the asserted combination to be persuasive.
Secondly, the Examiner traverses the argument with regards to the combination being inoperable.
The Applicant states the following:
“the asserted combination of the locking ring 92 of '083 Pessin, with the valve 136 and catheter hub 102 of '682 Woehr would render the valve 136 of '682 Woehr inoperable. As noted above, the valve 136 of '682 Woehr comprises a valve skirt 412, which is "positioned in a recessed section 420 formed in the interior cavity 130 of the catheter hub 102, which prevents the valve 136 from axially moving once situated inside the catheter hub 102" (Para. [0404]). By design, the valve skirt 412 is fitted within the interior cavity 130 with a tight tolerance to prevent axial movement. By design, the space distal of the valve 136 is not large enough to accommodate the locking ring 92 of '083 Pessin, not to mention the requisite spacer 90 thereof. Thereby, the addition of the locking ring 92 of '083 Pessin as asserted would inhibit the functionality of the valve 136 and the valve skirt 412 of '682 Woehr.”
The Examiner agrees that the valve of Woehr comprises a valve skirt wherein the valve skirt forms a snug fit or size-on-size fit within the recessed section of the interior of the catheter hub (see [0404-0406] of Woehr). However, Woehr also discloses that “the valve skirt 412 has a length that is sized and shaped to fit within the groove” (see [0405] of Woehr) which suggests that the valve skirt can be adjusted or modified in order to fit within the recessed section of the interior of the catheter hub. 
Contrary to the Applicant’s remarks it is not the space distal of the valve 136 of Woehr that would need to be large enough to accommodate the locking ring but rather the space proximal the valve 136. The Examiner has annotated a figure 10B of Woehr below to further clarify where the locking ring 92 of Pessin would be incorporated into the invention of Woehr.

    PNG
    media_image2.png
    346
    690
    media_image2.png
    Greyscale

The locking ring is placed proximal the valve 136 because Pessin teaches the locking ring 92 being proximal to the valve within Pessin while the spacer 90 or the shoulder 56 (see the Examiner’s argument below for more details regarding the shoulder 56). The Examiner has provided an annotated Fig 2 of Pessin to help visualize this and viewing figures 4 and 5 would also help.

    PNG
    media_image3.png
    459
    789
    media_image3.png
    Greyscale

The proximal shoulder 420b and distal shoulder 420a of Woehr are analogous to the structure of the locking ring 92 and proximal annular shoulder 56 of Pessin. Therefore, the proximal shoulder of Woehr could be replaced with the locking ring of Pessin in a manner that does not make the device inoperable.
Additionally, the Applicant’s argument, Applicant erroneously states “The locking ring 92 requires the spacer 90” and “By design, the space distal of the valve 136 is not large enough to accommodate the locking ring 92 of ‘083 Pessin, not to mention the requisite spacer 90 thereof”. Contrary to the Applicant’s argument, Pessin states “in one alternative, the axial locking mechanism 36 has no spacer 90, the valve 34 being pressed directly on the shoulder 56” (see [0091] of Pessin). Therefore, the locking ring does not necessarily require the spacer.
	In view of disclosure of Woehr that the size of the of the valve skirt may be adjusted and the teaching of Pessin that the axial locking mechanism could have no spacer, the Examiner finds the Applicant’s argument that the incorporation of the locking ring of Pessin would cause the device to be inoperable to be unpersuasive. One skilled in the art would be able to replace the proximal shoulder of Woehr with the locking ring of Pessin without rendering the device inoperable. 
	Based on the aforementioned rationale regarding the Examiner’s traversal of the first, second, and third arguments made by the Applicant, the Examiner does not find the Applicant’s arguments to be persuasive.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, lines 30-31 should be amended to recite “the two spaced apart abutting surfaces” as the word “surface” should be plural as the claim is referring to two spaced apart abutting surfaces not one.  
Claim 12, lines 32-33 should be amended to recite “the two spaced apart abutting surfaces” as the word “surface” should be plural as the claim is referring to two spaced apart abutting surfaces not one.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13, 15, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2018/0214682; hereinafter Woehr) and Stout et al. (US 2010/0204648; hereinafter Stout).
With regards to claim 1, Woehr discloses (Fig. 9-12B) a catheter assembly (400) comprising: 
a catheter tube (104) having a lumen (see [0438] “the lumen of the catheter tube 104”), a distal end opening (112), and a proximal end (see Examiner annotated Fig. 10A below; hereinafter referred to as Fig. A) attached to a distal end (see Fig. A below) of a catheter hub (102), said catheter hub comprising a catheter body (see Fig. A below) with an exterior surface (see Fig. A below) and an interior surface (see Fig. A below) defining an interior cavity (130) having at least one shoulder (420a, 420b, 452); 

    PNG
    media_image4.png
    575
    917
    media_image4.png
    Greyscale

a needle (108) having a needle tip (110) at a distal end (see Fig. 9B) and having a proximal end (see Fig. 9B) attached to a needle hub (106; and see [0402] “the needle 108 attached to the needle hub 106”); said needle projecting through the catheter hub and through the catheter tube and having the needle tip projecting distally of the distal end opening in a ready to use position (see Fig. 9b and see [0402] “the needle 108 attached to the needle hub 106 (partially shown) and the needle projecting through the catheter hub 102 and the catheter tube 104 in the ready to use position”); 
a valve (136) having a valve disc (410) located in the interior cavity of the catheter hub (See Fig. 10a and the location of 410 within the interior cavity 130 of the catheter hub), the valve disc comprising at least one slit and at least two flaps (See [0404] “”the valve disc 410 comprises one or more slits defining one or more flaps…The type of slits and flaps and the numbers of each incorporated with the valve disc 410 can resemble those shown in the different valve embodiments 136 of Figs. 8a-8c”. Paragraph [0392], which refers to Fig. 8a, states “The valve 136 is shown with a single slit 324…which defines a first flap 326a and a second flap 326b”), a proximally facing surface (See Examiner annotated Fig. 10A below; hereinafter referred to as Fig. B below), and a distally facing surface (See Fig. B below), wherein said distally facing surface is in contact with the at least one shoulder (See Fig B below and [0405] “the valve disc contacts the distal shoulder 420a”);

    PNG
    media_image5.png
    524
    756
    media_image5.png
    Greyscale

(i) a skirt section (412) extending from the valve disc (See [0404] “a valve skirt 412 extending in an axial direction from the valve disc”), the skirt section comprising a wall with an exterior surface (See Examiner annotated Fig. 10A below; hereinafter referred to as Fig. C and see [0406] “the outer diameter or exterior surface of the skirt section 412” wherein the outer diameter or exterior surface is the wall) and an interior surface (See Fig. C below) defining a skirt interior (424) and a skirt proximal end surface (426), said skirt section being in contact with the interior surface of the catheter hub (See [0406] “the skirt section 412 forms a snug fit or size-on-size fit with the recessed section 420 of the interior 130 of the catheter hub”);

    PNG
    media_image6.png
    467
    720
    media_image6.png
    Greyscale

a valve actuator (134) located in the interior cavity of the catheter hub (See Fig. 10a which shows the valve actuator in the interior cavity 130 of the catheter hub 102), said valve actuator having a nose section (430) at a distal end (See Fig. 10a and the location of 430) of the valve actuator and a proximal section (See Fig. C above) proximally of the nose section (See Fig. C above and compare the location of the annotated proximal section with Fig. 10a, 430); the nose section comprising a bore (See [0411] “the nose section 430 can define a bore”) for fluid flow and an actuation end (436) at a distal most end of the nose section (Fig. 10b, 436 and [0411] “a nose section 430…that terminates in an actuation end 436”) the proximal section comprising at least one gap for fluid flow therethrough or thereacross (See [0412] “Two actuating elements or plunger elements 152 can extend proximally of the nose section 430…A gap or space can be provided between the two plunger elements”), a first plunger element (152), and a second plunger element (152, see [0356] “two plunger elements 152”), the valve actuator located in a proximal position (see [0362]) within the interior cavity and slidable to a distal position within the interior cavity when pushed by a medical implement (See [0419] “a male tip”), wherein: 
(a) when the skirt section is present, the nose section is located at least in part inside the skirt interior in the ready to use position (See Fig. 10a, which shows the nose section 430 at least in part inside the skirt interior 424 in the ready to use position as according to [0405] “Viewed differently, the valve 136 of Fig. 10A…thereby in the ready to use position”).
	Woehr is silent with regards to when the skirt section is present, two spaced apart abutting surfaces are aligned with and located distally of the first plunger element and the second plunger element, the two spaced apart abutting surfaces are located proximally of the actuation end of the valve actuator and proximally of the skirt proximal end surface when the needle is in the ready to use position; the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface when said valve actuator is in the distal position.
However, Stout teaches (Figs. 15-16) that when the skirt section (63) is present, two spaced apart abutting surfaces (see at 365 in Fig. 15) are aligned with and located distally of the first plunger element (see the portion of the outer surface of the valve actuator at 371 in Fig. 16 and [0099]) and the second plunger element (367; see [0099]), the two spaced apart abutting surfaces are located proximally of the actuation end (see Examiner annotated Fig. 16, hereinafter referred to as Fig. D) of the valve actuator (365) and proximally of the skirt proximal end surface when the needle (350) is in the ready to use position (see Fig. 15, which shows the two spaced apart abutting surface located proximally of the actuation end, see Fig. D below, of the valve actuator 365 and proximally of the skirt proximal end surface, see Fig. D below, when the needle 350 is in the ready to use position); the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface (see Fig. D and see [0099] “These fins 369 are sufficiently long to contact a portion 73 of the inner surface 74 of the lumen 363 and are used to limit the movement of activator 365 along the catheter body by contact with the septum 63 in the distal direction”) when said valve actuator is in the distal position (see Fig. 16).

    PNG
    media_image7.png
    481
    940
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve actuator of Woehr with a teaching of Stout such that when the skirt section is present, two spaced apart abutting surfaces are aligned with and located distally of the first plunger element and the second plunger element, the two spaced apart abutting surfaces are located proximally of the actuation end of the valve actuator and proximally of the skirt proximal end surface when the needle is in the ready to use position; the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface when said valve actuator is in the distal position. The two spaced apart abutting surfaces of Stout would be modified onto the valve actuator of Woehr. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout). 
The catheter assembly of Woehr modified in view of the teachings of Stout will hereinafter be referred to as the catheter assembly of Woehr and Stout.
With regards to claim 2, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, and Woehr further teaches (see Fig. 7 and 9) a needle guard (132) having a protective surface (the interior surface of 300, 302) located to a side of the needle (See [0426] “the needle guard 132 when the two arms are biased outwardly by the side of the needle shaft”) in the ready to use position and transitional to a position distal of the needle tip in a protective position to cover the needle tip from inadvertent needlestick (See [0377] “in the protective position in which the tip protector 132 covers the needle tip”. Although, this paragraph is in relation to a different embodiment of Woehr it would also apply to the needle guard/tip protector shown in the embodiment of Figures 9-12B.).
With regards to claim 3, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 9-12b) that the skirt section (412) comprises a ramp-shape cross-section (see Fig. C above which shows the skirt section having a cross-section that has a sloping wall i.e. a ramp-shape cross section) and wherein said skirt proximal end surface is located at a proximal end of said ramp-shape cross-section (see Fig. 10a which shows the skirt proximal end surface 426 located at the proximal end of the ramp-shape cross-section).
With regards to claim 4, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1,  and Woehr further teaches (Figs. 9-12b) that the nose section (430) of the valve actuator (134) has a first slope (see Examiner annotated Fig. 10b; hereinafter referred to as Fig. E) extending into a transition section (440) and wherein the transition section has a second slope (see Fig. E below) and wherein the second slope and the first slope have different slope values (see Fig. E below which shows the first slope and second slope being different).

    PNG
    media_image8.png
    389
    868
    media_image8.png
    Greyscale

With regards to claim 7, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 2, and Woehr further teaches (Figs. 9-12b) that at least one stabilizing element (444) comprising a first end connected (see [0421] the stabilizers or stabilizer elements 444, 444 are arc-shaped, forming an arc…and connecting one actuating element 152 to another actuating element 152”) to the first plunger element (152) and a second end connected to the second plunger element (152, the Examiner notes that there are two plunger elements labeled #152 within Figs. 9-12b), said at least one stabilizing element further comprising a distal edge (446a) and a proximal edge (446b).
With regards to claim 8, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 7, and Woehr further teaches (Figs. 7 and 9-12b) that the needle guard (132) comprises a proximal wall (280) comprising a perimeter (282) defining an opening (284) and at least one arm (288, 290) extending distally of the proximal wall, said at least one arm comprising an elongated arm portion (the arm portion shown labeled as 292 and 294), a distal wall (300, 302), and an elbow (304) located between elongated arm portion and the distal wall, and wherein a single bend is located between the elongated arm portion and the distal wall (see Fig. 7 which only shows a single bend between the elongated arm portion 292, 294 and the distal wall 300) to define a smooth or flat profile at the elbow where the needle guard contacts the distal edge of the at least one stabilizing element (See Fig. 10a which shows a smooth or flat profile at the elbow where the needle guard contacts the distal edge and see [0433] “the tip protector 132 only engages with the distal edge 466a of the relief or through passage 448 of actuator”).
With regards to claim 10, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, and Woehr further teaches (Figs. 9-12b) that the catheter assembly comprises a grip paddle (126) having a body extending laterally of an axis defined by the needle (See Fig. 9b and 110, which is the needle tip (e.g. a component of needle #108). The grip paddle/wings #126 have a body extending laterally of the axis defined by the needle as can be seen in Fig. 9b.).
With regards to claim 11, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 7, and Woehr further teaches (Figs. 9-12B) that the distal edge (446a) of the at least one stabilizing element (444) comprises a taper edge (see Examiner annotated Fig. 12B below; hereinafter referred to as Fig. F) that originates closer to an exterior surface (see Fig. F below) of the at least one stabilizing element and slants toward an inner surface (see Fig. F below) of the at least one stabilizing element.

    PNG
    media_image9.png
    638
    1365
    media_image9.png
    Greyscale


With regards to claim 12, Woehr discloses (Figs. 9-12b) a method of manufacturing a catheter assembly (400) comprising: 
attaching a catheter tube (104) having a lumen (see [0438] “the lumen of the catheter tube 104”), a distal end opening (112), and a proximal end (see Fig. A reiterated below) to a distal end (see Fig. A reiterated below) of a catheter hub (102), said catheter hub comprising a catheter body (see Fig. A reiterated below) with an exterior surface (see Fig A reiterated below) and an interior surface (see Fig. A below) defining an interior cavity (130) having at least one shoulder (420a, 420b, 452); 

    PNG
    media_image4.png
    575
    917
    media_image4.png
    Greyscale

attaching a needle (108) to a needle hub (106); said needle having a needle tip (110) at a distal end (see Fig. 9B) and having a proximal end (see Fig. 9B); said needle projecting through the catheter hub and through the catheter tube and having the needle tip projecting distally of the distal end opening in a ready to use position (see [0402] “the needle 108 attached to the needle hub 106 (partially shown) and the needle projecting through the catheter hub 102 and the catheter tube 104 in the ready to use position”); 
placing a valve (136) having a valve disc (410) in the interior cavity of the catheter hub (see Fig. 10a and the location of 410 within the interior cavity 130 of the catheter hub), the valve disc comprising at least one slit and at least two flaps (See [0404] “the valve disc 410 comprises one or more slits defining one or more flaps”), a proximally facing surface (see Fig. B reiterated below), and a distally facing surface (see Fig. B reiterated below), wherein said distally facing surface contacting the at least one shoulder (see Fig. B reiterated below and see [0405] “the valve disc contacts the distal shoulder 420a”); 

    PNG
    media_image5.png
    524
    756
    media_image5.png
    Greyscale

(i) extending a skirt section (412) from the valve disc (see [0404] “a valve skirt 412 extending in an axial direction from the valve disc”), the skirt section comprising a wall with an exterior surface (see Fig. C reiterated below and see [0406] “the outer diameter or exterior surface of the skirt section 412” wherein the outer diameter or exterior surface comprises the wall) and an interior surface (see Fig. C reiterated below) defining a skirt interior (424) and a skirt proximal end surface (426), said skirt section being in contact with the interior surface of the catheter hub (See [0406] “the skirt section 412 forms a snug fit or size-on-size fit with the recessed section 420 of the interior 130 of the catheter hub”); 

    PNG
    media_image6.png
    467
    720
    media_image6.png
    Greyscale

placing a valve actuator (134) in the interior cavity of the catheter hub (See Fig. 10a which shows the valve actuator in the interior cavity 130 of the catheter hub 102), said valve actuator having a nose section (430) at a distal end (see Fig. 10a and the location of 430) of the valve actuator and a proximal section proximally (see Fig. C reiterated above) of the nose section (see Fig. C reiterated above and compare the location of the annotated proximal section with the nose section 430); the nose section comprising a bore (See [0411] “the nose section 430 can define a bore”) for fluid flow and an actuation end (436) at a distal most end of the nose section (see [0411] “a nose section 430…that terminates in an actuation end 436”), the proximal section comprising at least one gap for fluid flow therethrough or thereacross (See [0412] “Two actuating elements or plunger elements 152 can extend proximally of the nose section 430…A gap or space can be provided between the two plunger elements”), a first plunger element (152), and a second plunger element (152, see [0356] “two plunger elements 152”), the valve actuator having a proximal position (see [0362]) within the interior cavity and slidable to a distal position within the interior cavity when pushed by a medical implement (see [0419] “a male tip”), wherein: 
(a) when the skirt section is present, the nose section is located at least in part inside the skirt interior when the needle is in the ready to use position (See Fig. 10a, which shows the nose section 430 at least in part inside the skirt interior 424 in the ready to use position as according to [0405] “Viewed differently, the valve 136 of Fig. 10A…thereby in the ready to use position”).
However, Woehr is silent with regards to when the skirt section is present, two spaced apart abutting surfaces are aligned with and located distally of the first plunger element and the second plunger element, the two spaced apart abutting surfaces are located proximally of the actuation end of the valve actuator and proximally of the skirt proximal end surface when the needle is in the ready to use position; the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface when said valve actuator is in the distal position or, when the securing device is present, the at least one leaf spring is spaced from the nose section and biasing against the nose section when the valve actuator is in the distal position.
However, Stout teaches (Figs. 15-16) that when the skirt section (63) is present, two spaced apart abutting surfaces (see at 365 in Fig. 15) are aligned with and located distally of the first plunger element (see the portion of the outer surface of the valve actuator at 371 in Fig. 16 and [0099]) and the second plunger element (367; see [0099]), the two spaced apart abutting surfaces are located proximally of the actuation end (see Fig. D reiterated below) of the valve actuator (365) and proximally of the skirt proximal end surface when the needle (350) is in the ready to use position (see Fig. 15, which shows the two spaced apart abutting surface located proximally of the actuation end, see Fig. D reiterated below, of the valve actuator 365 and proximally of the skirt proximal end surface, see Fig. D reiterated below, when the needle 350 is in the ready to use position); the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface (see Fig. D reiterated below and see [0099] “These fins 369 are sufficiently long to contact a portion 73 of the inner surface 74 of the lumen 363 and are used to limit the movement of activator 365 along the catheter body by contact with the septum 63 in the distal direction”) when said valve actuator is in the distal position (see Fig. 16).

    PNG
    media_image7.png
    481
    940
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve actuator of the method of manufacturing of Woehr with a teaching of Stout such that when the skirt section is present, two spaced apart abutting surfaces are aligned with and located distally of the first plunger element and the second plunger element, the two spaced apart abutting surfaces are located proximally of the actuation end of the valve actuator and proximally of the skirt proximal end surface when the needle is in the ready to use position; the two spaced apart abutting surfaces are sized and shaped to abut the skirt proximal end surface when said valve actuator is in the distal position. The two spaced apart abutting surfaces of Stout would be modified onto the valve actuator of Woehr. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout). 
The method of manufacturing of Woehr modified in view of the teachings of Stout will hereinafter be referred to as the method of manufacturing of Woehr and Stout.

With regards to claim 13, the method of manufacturing of Woehr and Stout teaches the claimed invention of claim 12, and Woehr further teaches the placing of a needle guard (132) in the interior cavity (130) of the catheter hub (102), the needle guard having a protective surface (the interior surface of 300, 302) located to a side of the needle (See [0426] “the needle guard 132 when the two arms are biased outwardly by the side of the needle shaft”) when the needle in the ready to use position and transitional to a position distal of the needle tip in a protective position to cover the needle tip from inadvertent needlestick (See [0377] “in the protective position in which the tip protector 132 covers the needle tip”. Although, this paragraph is in relation to a different embodiment of Woehr it would also apply to the needle guard/tip protector shown in the embodiment of Figures 9-12B.).
With regards to claim 15, the method of manufacturing of Woehr and Stout teaches the claimed invention of claim 13, and Woehr further teaches (Figs. 7 and 9-12b) that the needle guard (132) comprises a proximal wall (280) comprising a perimeter (282) defining an opening (284) and at least one arm (288, 290) extending distally of the proximal wall, said at least one arm comprising an elongated arm portion (the arm portion shown labeled as 292 and 294), a distal wall (300, 302), and an elbow (304) located between the elongated arm portion and the distal wall, and wherein a single bend is located between the elongated arm portion and the distal wall (See Fig. 7 which only shows a single bend between the elongated arm portion #292, #294 and the distal wall #300) to define a smooth or flat profile at the elbow where the needle guard contacts a distal edge (See Fig. 10a which shows a smooth or flat profile at the elbow where the needle guard contacts the distal edge and see [0433] “the tip protector 132 only engages with the distal edge 466a of the relief or through passage 448 of actuator”).
With regards to claim 21, the method of manufacturing of Woehr and Stout teaches the claimed invention of claim 12, however, Woehr is silent with regards to the method further comprising pushing the skirt proximal end surface in a distal direction with the two spaced apart abutting surfaces.
Nonetheless, Stout further teaches (Figs. 15-16) pushing the skirt proximal end surface (see Fig. D reiterated below) in a distal direction (see [0099] “These fins 369 are sufficiently long to contact a portion 73 of the inner surface 74 of the lumen 363 and are used to limit the movement of activator 365 along the catheter body by contact with the septum 63 in the distal direction” wherein as the septum is created out of a flexible/semi-flexible material, see [0011], any form of contact would cause pushing/compression) with the two spaced apart abutting surfaces (see at 365 in Fig. 15).

    PNG
    media_image7.png
    481
    940
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Woehr and Stout with a further teaching of Stout such that the method further comprising pushing the skirt proximal end surface in a distal direction with the two spaced apart abutting surfaces. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).
With regards to claim 22, the method of Woehr and Stout teaches the claimed invention of claim 21, however Woehr is silent with regards to each of the two spaced part abutting surfaces is angled to a surface of the nose section to define a radially outward projection.
Nonetheless, Stout further teaches (Figs. 15-16) that each of the two spaced apart abutting surfaces (see at 365 in Fig. 15) is angled (see angle at 365 in Fig. 15) to a surface (see at 63 in Fig. 15) of the nose section (see at 75 in Fig. 15) to define a radially outward projection (369; see [0099] “Activator 365 has a number of fins 365 extending from and evenly distributed around the circumference of the outer surface 371”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Woehr and Stout with a further teaching of Stout such that each of the two spaced apart abutting surfaces is angled to a surface of the nose section to define a radially outward projection. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).
With regards to claim 23, the method of Woehr and Stout teaches the claimed invention of claim 22, however Woehr is silent with regards to the two spaced apart abutting surfaces are generally parallel to one another.
Nonetheless, Stout teaches (Figs. 15-16) that the two spaced apart abutting surfaces (see at 365 in Fig. 15) are generally parallel to one another (see Fig. 16 which shows a cross-section view of the catheter body. Fig. 16 shows that the two spaced apart abutting surface are parallel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Woehr and Stout with a further teaching of Stout such that the two spaced apart abutting surfaces are generally parallel to one another. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).
With regards to claim 24, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, however Woehr is silent with regards to each of the two spaced apart abutting surfaces is located at a distal end of a shoulder.
Nonetheless, Stout teaches (Figs. 15-16) that each of the two spaced apart abutting surfaces (see at 365 in Fig. 15) is located at a distal end of a shoulder (see Fig. D reiterated below).

    PNG
    media_image7.png
    481
    940
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr and Stout with a further teaching of Stout such that each of the two spaced apart abutting surfaces is located at a distal end of a shoulder. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).

With regards to claim 25, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 24, however, Woehr is silent with regards to comprising a slanted surface extending proximally of each abutting surface.
Nonetheless, Stout teaches (Figs. 15-16) a slanted surface (see Fig. D reiterated below) extending proximally of each abutting surface (see at 365 in Fig. 15 and see Fig. D reiterated below).

    PNG
    media_image7.png
    481
    940
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr and Stout with a  further teaching of Stout such that a slanted surface extending proximally of each abutting surface. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).

With regards to claim 26, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 24, however, Woehr is silent with regards to each of the two spaced apart abutting surfaces has an edge to define two edges and the two edges are parallel to one another.
Nonetheless, Stout further teaches (Figs. 15-16) each of the two spaced apart abutting surfaces (see at 365 in Fig. 15) has an edge (see where the septum 63 contacts the fin 369 in Fig. 16) to define two edges (see [0099] “a number of fins 369 extending from and evenly distributed around the circumference of the outer surface 371”. The abutting surface would have an edge that defines two edges that are parallel to each other. Refer to Fig. 6B annotated below and hereinafter referred to as Fig. G, which the Examiner is using to help explain the abutting surface having an edge that defines two edges that are parallel to each other as Figs. 15-16 do not provide the best visual to convey the Examiner’s explanation.) and the two edges are parallel to one another.

    PNG
    media_image10.png
    494
    873
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr and Stout with a further teaching of Stout such that each of the two spaced apart abutting surfaces has an edge to define two edges and the two edges are parallel to one another. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).

With regards to claim 27, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, however Woehr is silent with regards to each of the two spaced apart abutting surfaces is angled to a surface of the nose section to define a radially outward projection.
Nonetheless, Stout further teaches (Figs. 15-16) that each of the two spaced apart abutting surfaces (see at 365 in Fig. 15) is angled (see angle at 365 in Fig. 15) to a surface (see at 63 in Fig. 15) of the nose section (see at 75 in Fig. 15) to define a radially outward projection (369; see [0099] “Activator 365 has a number of fins 365 extending from and evenly distributed around the circumference of the outer surface 371”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr and Stout with a further teaching of Stout such that each of the two spaced apart abutting surfaces is angled to a surface of the nose section to define a radially outward projection. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).
With regards to claim 28, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 27, however Woehr is silent with regards to the two spaced apart abutting surfaces are generally parallel to one another.
Nonetheless, Stout teaches (Figs. 15-16) that the two spaced apart abutting surfaces (see at 365 in Fig. 15) are generally parallel to one another (see Fig. 15 which shows a cross-section view of the catheter body. Fig. 15 shows that the two spaced apart abutting surface are parallel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr and Stout with a further teaching of Stout such that the two spaced apart abutting surfaces are generally parallel to one another. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr and Stout as applied to claim 1 above, and further in view of Woehr et al. (US 2014/0276434; hereinafter “Woehr ‘434”).
With regards to claim 5, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 1, and Woehr further teaches a valve disc (Fig. 10a, #410) having a first portion with a first thickness (See Fig. 10a and the thickness of valve disc #410). However, Woehr is silent with regards to the valve disc having a first portion with a first thickness and a second portion with a second thickness and wherein the first thickness is greater than the second thickness; and wherein the at least one slit is formed through the second portion of the valve.
Nonetheless, Woehr ‘434 teaches a valve disc (Fig. 4a, #40 and [0058] “the two valves 40, both of which resemble a valve disk or disc”) having a first portion (Fig. 4a, #42) with a first thickness (see at 42 in Fig. 4b) and a second portion (Fig. 4b, #44) with a second thickness (see at 44 in Fig. 4b) and where in the first thickness is greater than the second thickness (Fig. 4a shows that the first thickness is greater than the second thickness).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the valve disc of the catheter assembly of Woehr and Stout with a teaching of Woehr ‘434 such that the valve disc has a first portion with a first thickness and a second portion with a second thickness and wherein the first thickness is greater than the second thickness. One of ordinary skill in the art would have been motivated to make this modification, as varying the thickness of the valve disk and the outside dimension of the disk allows the valve to accommodate the particular application, such as different hubs and hubs with only a single hub body versus more than one hub part or body (See [0058] of Woehr ‘434).
The catheter assembly of Woehr and Stout modified in view of Woehr ‘434 will hereinafter be referred to as the catheter assembly of Woehr, Stout, and Woehr ‘434.
With regards to claim 6, the catheter assembly of Woehr, Stout, and Woehr ‘434 teaches the claimed invention of claim 5, the at least one slit is formed through the second portion of the valve disc.
Nonetheless, Woehr ‘434 further teaches that the at least one slit (Fig. 4a, #312) is formed through the second portion (Fig. 4b, #44) of the valve disc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr, Stout, and Woehr ‘434 with a further teaching of Woehr ‘434 such that the at least one slit is formed through the second portion of the valve disc. One of ordinary skill in the art would have been motivated to make this modification, as Woehr’ 434 teaches that varying the thickness of the valve disk and the outside dimension of the disk allows the valve to accommodate the particular application, such as different hubs and hubs with only a single hub body versus more than one hub part or body (See [0058] of Woehr ‘434).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr and Stout as applied to claims 8 and 13, respectively, and further in view of Woehr et al. (US 2016/0175563; hereinafter “Woehr ‘563”).
With regards to claim 9, the catheter assembly of Woehr and Stout teaches the claimed invention of claim 8. However, Woehr is silent with regards to the catheter hub comprising a side port having an elongated body with a bore, said elongated body extending at an angle to the catheter body.
Nonetheless, Woehr ‘563 teaches a catheter hub (See Fig. 6, #101) comprising a side port (#184) having an elongated body (See the elongated body annotated by #184 in Figure 6) with a bore (See [0137] “Fluid can be infused through the fluid adapter 186, the side port 184, and the catheter”. Therefore, there must be a bore within the elongated body of the side port in order to allow fluid to be infused.), said elongated body extending at an angle to the catheter body (See Fig. 6 which shows the elongated body extending at an angle.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter hub of the catheter assembly of Woehr and Stout with a teaching of Woehr ‘563 such that the catheter hub comprising a side port having an elongated body with a bore, said elongated body extending at an angle to the catheter body. One of ordinary skill in the art would have been motivated to make this modification, in order to allow fluid to be infused through the catheter (See [0137] of Woehr ‘563).

With regards to claim 14, the method of manufacturing of Woehr and Stout teaches the claimed invention of claim 13. However, Woehr is silent with regards to the method of manufacturing further comprising extending a side port having an elongated body with a bore at an angle to the catheter body.
Nonetheless, Woehr ‘563 teaches method of manufacturing comprising extending a side port (#184) having an elongated body (See the elongated body annotated by #184 in Figure 6) with a bore (See [0137] “Fluid can be infused through the fluid adapter 186, the side port 184, and the catheter”. Therefore, there must be a bore within the elongated body of the side port in order to allow fluid to be infused.) at an angle of the catheter body (See Fig. 6 which shows the side port extending at an angle from the catheter body.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter hub of the method of manufacturing of Woehr and Stout with a teaching of Woehr ‘563 such that the catheter hub comprises a side port having an elongated body with a bore, said elongated body extending at an angle to the catheter body. One of ordinary skill in the art would have been motivated to make this modification, in order to allow fluid to be infused through the catheter (See [0137] of Woehr ‘563).

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr in view of Pessin (US 2014/0207083).
With regards to claim 16, Woehr discloses (Figs. 9-12B) a catheter assembly (400) comprising: 
a needle (108) attached to a needle hub (106; see [0402] “the needle 108 attached to the needle hub 106”); 
a catheter tube (104) attached to a catheter hub (102; see [0395] “The bushing 138 can be configured to wedge the proximal end of the catheter tube 104 against the interior wall surfaces of the catheter hub 102 to retain the catheter tube 104 to the catheter hub 102”); 
a valve (136) and a valve actuator (134) located inside an interior (see at 130 in Fig. 10A) of the catheter hub (see Fig. 10A which shows the valve 136 and the valve actuator 134 located inside an interior of the catheter hub), said valve comprising a valve disc (410) having a plurality of valve flaps (see [0404] “the valve disc 410 comprises one or more slits defining one or more flaps to be opened/closed”), a proximally facing surface (see Fig. B reiterated below and see [0410] “the actuation end 436 contacts the proximally facing surface of the valve disc”), and a distally facing surface (see Fig. B reiterated below); and 

    PNG
    media_image5.png
    524
    756
    media_image5.png
    Greyscale

wherein the valve actuator is movable into the valve to deflect the plurality of valve flaps in a valve opened position (see [0419] “The nose section 430 of the valve actuator 134 can be configured to engage the valve 136 to open the valve disc 410 when an axial force is applied by a male tip…the nose section 430, and  more specifically the actuation end 436, to actuate the valve 136, such as to deflect the one or more flaps and open the one or more slits on the valve disc 410”) and movable away from the valve to enable the plurality of valve flaps to return to a valve closed position (see [0442] “The elastic element can also help to close the flaps of the valve disc 410. In this manner, the valve 136 and valve actuator 134 can be re-closed after the initial activation and re-open and so forth, repeatedly. Alternatively, or additionally, the flap 326 on the valve disc can be made thicker to provide enough restoring force without the need for an elastic element”); and wherein the needle projects through the valve, the valve actuator, the catheter hub, and the catheter tube in a ready to use position (See Fig. 10A and see [0402] “the needle 108 attached to the needle hub 106 (partially shown) and the needle projecting through the catheter hub 102 and the catheter tube 104 in the ready to use position”).
Woehr is silent with regards to a securement device separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior of the catheter hub.
Nonetheless, Pessin teaches a catheter assembly (14) comprising a securement device (92) separately formed from the catheter hub (30; see [0065]) and in contact with the interior (32) of the catheter hub (see Fig. 4 which shows the securement device 92 in contact with the interior of the catheter hub) and a proximal-most surface (see at 80 in Fig. 4 and see [0079] “the elastic valve 34 is made of a pierced body 80”) of the valve (34) to retain the valve inside the interior (see [0086] “The locking ring 92 includes a proximal bearing ring 96 on the valve 34 and retaining members 98 to axially fix the locking ring 92 and the spacer, and to keep the valve 34 fixed between those elements”) of the catheter hub.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter assembly of Woehr with a teaching of Pessin such that the catheter assembly comprises a securement device separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior of the catheter hub. Woehr and Pessin each teach two separate methods to prevent axial movement of the valve. Woehr discloses a securement device (420a, 420b, 420 and [0404]) that is not separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior. Pessin teaches a securement device (92) separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior. The teaching of Pessin is an equivalent structure known in the art of preventing axial movement of the valve. Therefore, because these two methods of preventing axial movement of the valve were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to modify the structure of the method for preventing axially movement of the valve such that the structure may be separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior of the catheter hub. MPEP 2144.06. More specifically, the catheter assembly of Woehr could have its proximal shoulder 420b replaced with the locking ring 92 of Pessin in order to prevent axial movement of the valve within the catheter assembly. Therefore, one of ordinary skill in the art would have been motivated to make this modification, in order to axially fix the valve between elements (see [0086] of Pessin) via a structure that is separately formed from the catheter hub and in contact with the interior of the catheter hub and a proximal-most surface of the valve to retain the valve inside the interior of the catheter hub.
	The catheter assembly of Woehr modified in view of Pessin will hereinafter be referred to as the catheter assembly of Woehr and Pessin.
With regards to claim 20, the catheter assembly of Woehr and Pessin teaches the claimed invention of claim 16, and Woehr further discloses a valve skirt (Figs. 9-12B, #412) of the valve (136) comprises a ramp-shape cross-section (See Fig. C reiterated below which shows the skirt section having a cross-section that has a sloping wall) and wherein a skirt proximal end surface (#426) is located at a proximal end of said ramp-shape cross-section (See Fig. 10a which shows the skirt proximal end surface #426 located at the proximal end of the ramp-shape cross-section).

    PNG
    media_image6.png
    467
    720
    media_image6.png
    Greyscale

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr and Pessin view of Lim et al. (US 2016/0331936; hereinafter Lim).
With regards to claim 17, the catheter assembly of Woehr and Pessin teaches the claimed invention of claim 16, however, Woehr is silent with regards to the securement device comprising one of a leaf spring, a canted coil spring comprising a plurality of coils, or an O-ring.
Nonetheless, Lim teaches (Figs. 10a-10e) the securement device (Fig. 10D, #210A) comprises a leaf spring (See [0099] “the valve retainer 210A incorporates a plurality of slots or slits…the slots 270 can allow the structure of the first cylindrical segment 212 to flex to allow the first valve piece 204 of the valve 202 to be pressed fit into the holding space 236 of the first cylindrical segment 212.” The securement device/valve retainer would comprise a leaf spring analogous to the leaf spring of the current application. As the current application defines “leaf springs” as “flexible flaps” in [00249] of the current specification. Since the slots allow the valve retainer 210A to be flexible the valve retainer could then be considered to comprise a leaf spring), a canted coil spring comprising a plurality of coils, or an O-ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the securement device of the catheter assembly of Woehr and Pessin in view of a teaching of Lim such that the securement device comprising one of a leaf spring, a canted coil spring comprising a plurality of coils, or an O-ring. The catheter assembly of Woehr and Pessin would have the locking ring of Pessin replaced by the leaf spring of Lim. One of ordinary skill in the art would have been motivated to make this modification, as Lim teaches that the securement device secures the valve to the interior cavity of the catheter hub (See [0004] of Lim). Therefore, the leaf spring would be an alternative structure that could perform the same function as the locking ring of the modified catheter assembly of Woehr and Pessin in order to secure the valve to the interior cavity of the catheter hub.
The catheter assembly of Woehr and Pessin modified in view of Lim will hereinafter be referred to as the catheter assembly of Woehr, Pessin, and Lim.
With regards to claim 18, the catheter assembly of Woehr, Pessin, and Lim teaches the claimed invention of claim 17, however, Woehr is silent with regards to the securement device has a ring body with an annular space and the leaf spring extending from the ring body.
Nonetheless, Lim further teaches (Figs. 10a-10e) that the securement device has a ring body (see at 214 in Fig. 10D) with an annular space (#221) and the leaf spring (See Examiner annotated Fig. 10D; hereinafter referred to as Fig. H below) extending from the ring body.

    PNG
    media_image11.png
    405
    425
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter assembly of Woehr, Pessin, and Lim with a further teaching of Lim such that the securement device has a ring body with an annular space and the leaf spring extending from the ring body. One of ordinary skill in the art would have been motivated to make this modification, as Lim teaches this securement device secures the valve to the interior cavity of the catheter hub (See [0004] of Lim).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr and Pessin in view of Stout.
With regards to claim 19, the catheter assembly of Woehr and Pessin teaches the claimed invention of claim 16, and Woehr further teaches that the valve actuator (134) has a nose section (430) and wherein the nose section is located in a skirt interior (424) (see Fig. 10A which shows the nose section 430 located in a skirt interior) of a valve skirt (412) when the needle (108) is in the ready to use position (See [0402] “the needle 108 attached to the needle hub 106 (partially shown) and the needle projecting through the catheter hub 102 and the catheter tube 104 in the ready to use position”). 
However, Woehr is silent with regards to a plurality of abutting edges on the valve actuator are located proximally of the valve skirt for compressing the valve skirt.
Nonetheless Stout teaches (Figs. 15-16) that the valve actuator (365) has a nose section (see at 75 in Fig. 15) and wherein the nose section is located in a skirt interior of a valve skirt (63) (see Fig. 10 which shows the nose section being located in a skirt interior of a valve skirt) when the needle (350) is in the ready to use position and a plurality of abutting edges (see at 365 in Fig. 15 wherein there is a plurality because each fin 369 has an abutting edge near where 365 is annotating in Fig. 15, see Fig. G above to help visualize the abutting edges) on the valve actuator are located proximally of the valve skirt for compressing the valve skirt (see Fig. 15 which shows a plurality of abutting edges on the valve actuator 365 located proximally of the valve skirt 63 for compressing the valve skirt see [0099] “These fins 369 are sufficiently long to contact a portion 73 of the inner surface 74 of the lumen 363 and are used to limit the movement of activator 365 along the catheter body by contact with the septum 63 in the distal direction” wherein the valve skirt of Stout is constructed of a semi-flexible/flexible material wherein any contact would cause compression of some degree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve actuator of the catheter assembly of Woehr and Pessin with a teaching of Stout such that the valve actuator has a nose section and wherein the nose section is located in a skirt interior of a valve skirt when the needle is in the ready to use position and a plurality of abutting edges on the valve actuator are located proximally of the valve skirt for compressing the valve. One of ordinary skill in the art would have been motivated to make this modification, as Stout teaches that two spaced apart abutting surfaces can be used to limit the movement of the valve actuator/activator along the catheter body by contacting with the septum in the distal direction (see [0099] of Stout). 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is dfencouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783